             Case 2:20-mc-00018-DLR Document 1 Filed 04/15/20 Page 1 of 16



 1   Brian M. Bergin (#021776)
     Bergin, Frakes, Smalley & Oberholtzer, PLLC
 2
     4343 E. Camelback Road, Suite 210
 3   Phoenix, Arizona 85018
     Telephone: (602) 888-7855
 4   Facsimile: (602) 888-7856
 5   Email: bbergin@bfsolaw.com
 6   Michael Jason Lee, Esq. (State Bar No. 206110)
 7   LAW OFFICES OF MICHAEL JASON LEE, APLC
     4660 La Jolla Village Drive, Suite 100
 8   San Diego, California 92122
 9   Telephone: (858) 550-9984
     Facsimile: (858) 550-9985
10   Email: michael@mjllaw.com
11   Pro Hac Vice Application Pending

12   Christopher J. Beal, Esq. (State Bar No. 216579)
13   DILLON MILLER & AHUJA, LLP
     5872 Owens Avenue, Suite 200
14   Carlsbad, California 92008
15   Telephone: (858) 587-1800
     Facsimile: (858) 587-2587
16   Email: cbeal@dmalaw.com
17   Attorneys for Applicant, iFinex Inc.
     Pro Hac Vice Application Pending
18
19                            UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ARIZONA
20
     In re Application of                               Case No.:
21
22   iFinex Inc.                                        APPLICATION TO CONDUCT
                                                        DISCOVERY PURSUANT TO 28 U.S.C.
23
            Applicant,                                  § 1782 MEMORANDUM OF POINTS
24                                                      AND AUTHORITIES
     For the Issuance of a Subpoena for the
25
     Taking of a Deposition and the Production
26   of Documents for use in a Foreign
     Proceeding Pursuant to 28 U.S.C. § 1782
27
28          iFinex Inc. (“Applicant”) by and through its undersigned counsel, the Law Offices of


                                                   1
                 Case 2:20-mc-00018-DLR Document 1 Filed 04/15/20 Page 2 of 16



 1   Michael Jason Lee, APLC, hereby brings the instant Application for the Issuance of a
 2   Subpoena for the Taking of a Deposition and Production of Documents for use in a Foreign
 3   Proceeding Pursuant to 28 U.S.C. § 1782 (“Application”) for the entry of an order from this
 4   Court allowing Applicant to take the deposition testimony of ABT & Trust (“ABT”), and to
 5   obtain documents. This Application is supported by the Declaration of Giancarlo Devasini
 6   (“Devasini Declaration”), who is the Chief Financial Officer for iFinex Inc.
 7
            Accordingly, Applicant respectfully requests that this Application is granted in its
 8
     entirety.
 9
                         MEMORANDUM OF POINTS AND AUTHORITIES
10
     I.     INTRODUCTION
11
            Applicant iFinex Inc. (“iFinex” or “Applicant”) seeks the assistance of this Court in
12
     obtaining discovery for use in foreign proceedings both currently ongoing and contemplated in
13
     Poland, Portugal, and the United Kingdom. In those proceedings, Applicant seeks to recover
14
15   approximately $880,000,000 of funds which it had entrusted to an entity named Global Trade

16   Solutions AG (“Global Trade”), doing business as “Crypto Capital.”

17          Since 2014, but primarily in 2017-2018, Crypto Capital provided services as a payment

18   processor to Applicant, transferring funds to and from Applicant and its customers. Since no
19   later than December 2018, however, Crypto Capital has failed and refused to remit funds,
20   claiming that its bank accounts located in Poland, Portugal, the United Kingdom, and the
21   United States had been seized or frozen by various governmental authorities in each
22   jurisdiction.
23          For this reason, Applicant (1) filed a claim with the National Prosecutor’s Office in
24   Poland seeking to recover funds in proceedings currently ongoing before that body; (2) filed
25   an application for protective order with the Court of Cascais in the Judicial Court of Western
26
     Lisbon (“Court of Cascais”) against Global Trade and two associated companies to prevent the
27
     dissipation of certain funds held in Portugal; (3) filed a separate application for protective
28
     order with the Court of Cascais against the individuals occupying leadership positions in

                                                    2
             Case 2:20-mc-00018-DLR Document 1 Filed 04/15/20 Page 3 of 16



 1   Global Trade and the two other companies; (4) intends to initiate a legal suit for recovery of
 2   those funds before the same court; and (5) intends to initiate a legal suit for recovery of funds
 3   in those accounts before the High Court of Justice in London, United Kingdom.
 4          Crypto Capital used a bank account with Citibank, N.A. (“Citibank”) to accept certain
 5   deposits from Applicant’s customers. The account was held in the name of “Global Trading
 6   Solutions, LLC.” Applicant has obtained information and documents from Citibank pursuant
 7
     to Section 1782 discovery authorized by the Central District of California. According to those
 8
     records, more than $100,000 of customer funds were transferred from Citibank to at least one
 9
     account held with ABT & Trust (“ABT”), the subject of the instant Application.
10
            Through the instant Application, iFinex seeks the aid of this Court in taking discovery
11
     from ABT concerning this account, any related accounts, their ownership, communications
12
     with individuals associated with the accounts, and similar information. Applicant seeks this
13
     information for use in the foreign proceedings identified above, in which Applicant seeks to
14
15   substantiate its claims to hundreds of millions of dollars.

16   II.    STATEMENT OF FACTS

17          A.     iFinex’s Businesses.

18          iFinex operates a leading global virtual currency platform operating under the brand
19   and trade name of Bitfinex, specifically, on and through www.bitfinex.com. (Declaration of
20   Giancarlo Devasini (“Devasini Decl.”) ¶ 2.) Bitfinex provides a technology platform for
21   customers—both business and individuals—to engage in the trade of digital tokens (e.g.,
22   bitcoin and Ethereum) using U.S. dollars, Euros, British pounds, and/or Japanese yen. (Id.)
23          Before using Bitfinex’s platform, customers must enter into a contract with Bitfinex
24   agreeing to their terms of service, which are publicly available on Applicant’s website.
25   (Devasini Decl. ¶ 3.) Customers wishing to deposit fiat currency—such as U.S. dollars, Euros,
26
     British pounds or Japanese yen—on the platform must go through an extensive due diligence
27
     process. (Id.) Applicant also has in place standards to monitor transactions, assess risks, and
28


                                                      3
              Case 2:20-mc-00018-DLR Document 1 Filed 04/15/20 Page 4 of 16



 1   file Suspicious Activity Reports (commonly referred to as a SAR) and other reports required
 2   by applicable law. (Id.)
 3          Customers who want to purchase virtual currency through Bitfinex using fiat currency
 4   must first deposit their funds into their Bitfinex account. (Devasini Decl. ¶ 4.) Once fiat is
 5   deposited, they may trade those funds for digital tokens with other users. They may then
 6   withdraw those digital tokens. They may, alternately, withdraw unused fiat currency from
 7
     Bitfinex or fiat currency that is the proceeds from future trading. (Id.)
 8
            For these platforms to work, customers depend on Applicant’s ability to receive and
 9
     send fiat currency. This concept is similar, but not the same, to a customer of a U.S. financial
10
     institution having access to her money from a branch, on demand. (Id. ¶ 5.)
11
            Until early 2017, customers who sought to deposit fiat currency into their Bitfinex
12
     account could do so by interbank wire transfer, transferring funds from their own bank
13
     accounts into certain bank accounts held by iFinex in Taiwan. In early 2017, however, certain
14
15   U.S. banks successfully pressured Applicant’s Taiwanese banks into discontinuing this

16   arrangement. (Devasini Decl. ¶ 6.)

17          Without a readily available banking solution, iFinex turned to a third-party payment

18   processor doing business as “Crypto Capital.” 1 (Devasini Decl. ¶ 7.)
19          B.     Applicant’s Agreement with Crypto Capital.
20          Crypto Capital markets itself as enabling its customers to deposit and withdraw fiat
21   funds instantly to certain virtual currency exchanges including, at the time, Bitfinex. (Devasini
22   Decl. ¶ 8.) In late 2014, Crypto Capital agreed to act as a payment processor 2 for the Bitfinex
23
24
     1
       In early 2017, according to its website, Crypto Capital was owned and operated by a
25
     Panamanian entity named Crypto Capital Corp that has since been dissolved (in June 2018).
26   Sometime in 2018, Crypto Capital began holding itself out, including on its website
     www.cryptocapital.co, as being owned by a Swiss entity named Global Trade Solutions AG.
27
     For purposes of clarity, Applicant will refer to the company as “Crypto Capital.”
     2
28     Broadly speaking, a “payment processor” is a third party that facilitates financial transactions
     between parties.

                                                      4
              Case 2:20-mc-00018-DLR Document 1 Filed 04/15/20 Page 5 of 16



 1   exchange, although the large majority of processing activity did not commence until 2017.
 2   That is, when Bitfinex customers sought to deposit fiat currency into their Bitfinex accounts,
 3   Bitfinex would provide customers with banking details to which the deposits were to be
 4   remitted by bank wire, as well as certain identifiers to include in the wire details. Crypto
 5   Capital represented that the accounts receiving customer deposits were owned and operated
 6   by Crypto Capital or its related entities. (Id.)
 7
            Once Crypto Capital received funds transmitted, it would use the identifier to allocate
 8
     deposits to a Bitfinex account and communicate receipt of the deposit to Bitfinex. (Devasini
 9
     Decl. ¶ 9.) Generally, Bitfinex would log onto the Crypto Capital platform to confirm that the
10
     wire was received and approve the deposit receipt. At that point, the funds were made
11
     available to the Bitfinex customer on the Bitfinex platform. Pursuant to the parties’
12
     agreement, Crypto Capital would hold these funds on behalf of Bitfinex, but would also
13
     transfer funds to Bitfinex on demand. (Id.)
14
15          Customer withdrawals processed by Crypto Capital were handled similarly. (Devasini

16   Decl. ¶ 10.) A Bitfinex customer would submit a withdrawal request to Bitfinex. Bitfinex

17   would log onto the Crypto Capital platform and fill in the beneficiary details provided by the

18   customer. Bitfinex would then approve the withdrawal request and Crypto Capital would
19   settle the withdrawal by remitting the funds to the Bitfinex customer from a bank account
20   owned by Crypto Capital. (Id.)
21          As part of the parties’ agreement, besides a nominal fee for each deposit or withdrawal,
22   Crypto Capital charged no fee for these services to iFinex because it was able to earn
23   substantial interest on the funds it held on Applicant’s behalf in its accounts. (Devasini Decl. ¶
24   11.)
25          C.     Applicant Begins to Discover Crypto Capital’s Malfeasance.
26
            From early 2017 through late 2018, Bitfinex customers transferred more than $1.5
27
     billion to various bank accounts purportedly held or controlled by Crypto Capital. (Devasini
28
     Decl. ¶ 12.) By July 2018, the amount Crypto Capital held and owed to Applicant exceeded

                                                        5
              Case 2:20-mc-00018-DLR Document 1 Filed 04/15/20 Page 6 of 16



 1   $1 billion. The reason for this large balance was largely two-fold: (1) an increasing interest in
 2   virtual currency trading and investment, leading to increasing amounts being transferred by
 3   Applicant’s customers; and (2) institutional constraints on the amount of funds that could be
 4   transferred between Crypto Capital accounts and Applicant’s bank accounts. (Id.)
 5          During this time, Applicant’s relationship with Crypto Capital generally operated well.
 6   (Devasini Decl. ¶ 13.) In or about March or April 2018, however, Applicant learned from
 7
     news reports that Crypto Capital funds had been seized by authorities in Poland as part of an
 8
     investigation into potential money-laundering. At the time, Crypto Capital acknowledged that
 9
     its Polish bank accounts had been frozen, but claimed that none of Applicant’s funds were
10
     affected by these actions. (Id.)
11
            In or about late August 2018, however, Crypto Capital began representing that
12
     approximately $500 million of Applicant’s funds in both Poland and Portugal were being
13
     “held up” by regulators in both countries. (Devasini Decl. ¶ 14.) From then through November
14
15   2018, one of Crypto Capital’s principals, Oz “Joseph,” 3 repeatedly reassured Applicant that its

16   funds held in Poland and Portugal were on the verge of being released and that Crypto Capital

17   was working diligently with local authorities to secure their release. (Id.)

18          In response to increasing pressure from Applicant and their attorneys for specific
19   information concerning the banking accounts that had been purportedly frozen, Crypto Capital
20   began providing additional information in the latter part of 2018. (Devasini Decl. ¶ 15.)
21          D.     Current, Ongoing Foreign Proceedings.
22          According to Crypto Capital: approximately $355,000,000 of Applicant’s funds are
23   being held in various currencies that were on deposit in accounts at Bank Spoldzielczy in
24   Skierniewice, Poland. According to Crypto Capital, approximately $218,000,000 of Plaintiffs’
25   funds are being held in various currencies in accounts at three separate Portuguese banks:
26
     3
27    In 2019, Applicant subsequently learned that Mr. Joseph’s last name was actually “Yosef.”
     During Applicant’s relationship with Crypto Capital, however, Yosef represented—both orally
28
     and in writing—that his name to was “Joseph.”

                                                      6
             Case 2:20-mc-00018-DLR Document 1 Filed 04/15/20 Page 7 of 16



 1   Banco Português de Investimento (“Banco BPI”), Bankinter, S.A. (“Banco BIC”), and Caixa
 2   Geral de Depositos S.A. (Devasini Decl. ¶ 16.)
 3          Since these and other subsequent disclosures, as well their own further investigation,
 4   Applicant has been able to confirm that the National Prosecutor’s Office in Poland has seized
 5   certain funds held by Crypto Capital in Bank Spoldzielczy. (Devasini Decl. ¶ 17.) Applicant
 6   has filed a claim with the Prosecutor’s Office as an “Injured Party” seeking to recover funds
 7
     that Crypto Capital held in Poland on their behalf. (Id.) Applicant also filed a civil claim
 8
     against a Polish entity affiliated with Crypto Capital that was the authorized holder of the
 9
     accounts at issue located in Poland. Additionally, Applicant filed two criminal notifications
10
     against the representatives of the Polish entity affiliated with Crypto Capital concerning fraud
11
     and appropriation. (Id.)
12
            With respect to the funds held in the Portuguese banks identified above, Applicant has
13
     filed an application for a protective order with the Court of Cascais against Global Trade and
14
15   two other companies (Eligibility Criterion and MOGW) to prevent the dissipation of funds

16   held with

17   Caixa Geral de Depósitos, Banco BPI, and Banco BIC. Applicant has also filed a separate

18   application for protective order with the Court of Cascais against the principals of Global
19   Trade and the two other companies. Applicant intends to initiate a legal suit for recovery of
20   those funds with the same court. (Devasini Decl. ¶ 18.)
21          Applicant has also learned that Crypto Capital maintained accounts with HSBC Bank
22   PLC (“HSBC UK”) in the United Kingdom. Applicant anticipates bringing a subsequent suit
23   in the United Kingdom in order to recover the funds. (Devasini Decl. ¶ 19.)
24          To Applicant’s understanding, however, Crypto Capital did not simply receive
25   customer deposits into its various banking accounts and maintain those deposits with the
26
     initial bank receiving those funds. Rather, Crypto Capital subsequently transferred funds
27
     between and among various banks, including in Europe and the United States. In the U.S.
28
     alone, Applicant has information that Crypto Capital used accounts held not only at ABT, but

                                                      7
             Case 2:20-mc-00018-DLR Document 1 Filed 04/15/20 Page 8 of 16



 1   also Bank of America, Bank of Colorado, Citibank, Wells Fargo, HSBC, Stearns Bank, Sun
 2   Trust, TD Bank, and US Bank. (Devasini Decl. ¶ 20.)
 3          Thus, in order to demonstrate Applicant’s ownership of and entitlement to the various
 4   funds held in Poland, Portugal, and the United Kingdom, Applicant must be able to trace the
 5   funds deposited by its customers through the fund transfers between and among the various
 6   banking accounts operated or used by Crypto Capital. Applicant also seeks information
 7
     regarding the ownership and use of the accounts at issue, as well as communications between
 8
     the banks and account holders and/or their representatives. (Devasini Decl. ¶ 24.)
 9
            E.    Crypto Capital’s Use of Citibank Banking Accounts.
10
            From approximately April to June 2018, Crypto Capital used a bank account ending in
11
     -9503 with Citibank to accept deposits from Applicant’s customers. (Devasini Decl. ¶ 22.)
12
     The account was held in the name of Global Trading Solutions, LLC. Because the name of
13
     this LLC was similar to that of the entity that then owned Crypto Capital (Global Trade
14
15   Solutions AG), Applicant believed the LLC to be an entity related to Crypto Capital. (Id.)

16          Since December 2018, Applicant has subsequently learned that Global Trading

17   Solutions, LLC is wholly owned by an individual named Reginald Dennis Fowler. Prior to

18   December 2018, Crypto Capital had never revealed Mr. Fowler’s involvement in its
19   operations and only admitted as much in or about late December 2018 and thereafter.
20   (Devasini Decl. ¶ 23.)
21          According to information and documents obtained from Citibank pursuant to Section
22   1782 discovery authorized by the Central District of California, iFinex has also learned the
23   following: In June 2018, Fowler transferred more than $100,000 from the Citibank -9503
24   account to an ABT account ending in -1499. According to the wire transfer instructions, the
25   ABT -1499 account is held under Fowler’s name and the instructions identified each transfer
26
     as an “Intercompany Transfer.”
27
     III.   THE CONTEMPLATED DISCOVERY
28
            The contemplated discovery is narrowly tailored to the facts and circumstances

                                                    8
                Case 2:20-mc-00018-DLR Document 1 Filed 04/15/20 Page 9 of 16



 1   surrounding ABT’s involvement—knowingly or otherwise—in the events described in
 2   Section II, above. Applicant seeks the production of documents and the testimony of ABT
 3   concerning the accounts used by the following entities and individuals to transfer and hold
 4   funds belonging to Applicant, any transfers of funds to or from those accounts, the manner in
 5   which Applicant’s funds were used, the current location of Applicant’s funds, as well as
 6   communications with Crypto Capital or its various affiliated entities and individuals:
 7
            •       Crypto Capital Corp, a now-dissolved Panamanian entity that previously owned
 8
     and operated the www.cryptocapital.co website.
 9
            •       Global Trade Solutions AG, a Swiss entity that now owns and operates the
10
     www.cryptocaptital.co website.
11
            •       Ivan Manuel Molina Lee, one of Crypto Capital’s principals. Mr. Molina is also
12
     a registered director of Global Trade Solutions AG.
13
            •       Ozzie Yosef a/k/a Ozzie Joseph, one of Crypto Capital’s principals.
14
15          •       Ravid Yosef, Mr. Yosef’s sister. According to an April 2019 indictment brought

16   by the U.S. Attorney for the Southern District of New York, Ms. Yosef opened and used

17   numerous accounts at FDIC insured banks in order to provide banking services to

18   cryptocurrency exchanges like Bitfinex. In doing so, the indictment alleges that Ms. Yosef
19   falsely represented that the accounts would be used for real estate investment transactions.
20          •       Reginald Dennis Fowler, an individual who provided Crypto Capital access to
21   various banking accounts in Europe and the United States through various entities which he
22   owned or controlled. Prior to December 2018, Crypto Capital had never revealed Mr.
23   Fowler’s involvement in its operations and only admitted as much in or about late December
24   2018 and thereafter.
25
            •       Trent Dennis Fowler, a son of Reginald Dennis Fowler. According to banking
26
     records provided by Crypto Capital to iFinex, Trent Fowler is the registered account holder
27
     for at least one of the accounts used by Crypto Capital to receive deposits from Bitfinex
28
     customers.

                                                     9
             Case 2:20-mc-00018-DLR Document 1 Filed 04/15/20 Page 10 of 16



 1          •      Global Trading Solutions, LLC, an entity Crypto Capital used to receive and
 2   disburse iFinex customer deposits. iFinex has subsequently learned that Global Trade
 3   Solutions, LLC is actually wholly owned by Mr. Fowler.
 4          •      G.T.S. Resources Limited, a United Kingdom entity that, according to Crypto
 5   Capital, is currently holding more than $304,000,000 of iFinex’s funds with TCA Investment
 6   Bancorp & Trust (below). G.T.S. Resources Limited is also wholly owned by Mr. Fowler. In
 7
     December 2018—after iFinex learned of Mr. Fowler’s involvement with Crypto Capital—Mr.
 8
     Fowler changed the corporate name of the entity to Spiral Global Development Limited.
 9
            •      TCA Investment Bancorp & Trust Company, an entity claiming to hold more
10
     than $304,000,000 in funds on behalf of G.T.S. Resources Limited. Despite its name,
11
     however, TCA Investment Bancorp & Trust is not a bank and appears to have no physical
12
     presence. TCA Bancorp is operated by at least four principals: Katsuyoshi Iwanaga, Diane
13
     Fletcher, David Anthony Stafford, and Rondell Monroe.
14
15          •      Eligibility Criterion and/or Eligibility Criterion Unip LDA, an entity owned or

16   controlled by Fowler. After receiving iFinex customer funds to the Citibank account noted

17   above, Fowler caused several millions of dollars of customer funds to be wire transferred to

18   various banking accounts held in the name of “Eligibility,” “Eligibility Criterion,” and
19   “Eligibility Criterion Unip LDA.” Each such transfer included a description as “Intercompany
20   Transfer”.
21          •      Spiral Global Development, an entity owned or controlled by Fowler. Again,
22   after receiving iFinex customer funds to the Citibank account, Fowler transferred millions of
23   dollars of those funds to at least one ABT account held in the name of Spiral Global
24   Development.
25
            •      NLE Consulting Group, a Florida entity created in February 2018 and for which
26
     Mr. Fowler is registered as a Vice President. In March 2018, the entity applied for a fictitious
27
     name of “Global Trading Solutions,” a name substantially similar to Global Trade Solutions
28
     AG, the entity that owns and controls the cryptocaptial.co website.

                                                    10
             Case 2:20-mc-00018-DLR Document 1 Filed 04/15/20 Page 11 of 16



 1          A copy of Applicant’s proposed discovery is attached to the Devasini Declaration as
 2   Exhibit “A”.
 3   IV.    iFINEX’S LOCATION
 4          iFinex is incorporated in the British Virgin Islands with its principal place of business
 5   located in the Republic of China (Taiwan). (Devasini Decl. ¶ 2.)
 6
     V.     THE APPLICATION SATISFIES SECTION 1782’S REQUIREMENTS
 7
            28 U.S.C. §1782(a) provides:
 8
                    The district court of the district in which a person resides or is found
 9                  may order him to give his testimony or statement or to produce a
                    document or other thing for use in a proceeding in a foreign or
10                  international tribunal. The order may be made pursuant to ... the
                    application of any interested person…
11
            The fundamental purpose of §1782 is to provide a procedure whereby a qualified
12
     applicant may obtain “federal-court assistance in gathering evidence for use in foreign
13
     tribunals.” Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004); see Kiobel
14
15   by Samkalden v. Cravath, Swaine & Moore LLP, 895 F.3d 238, 244 (2nd Cir. 2018). “Any

16   interested person” includes litigants before foreign or international tribunals, and includes

17   corporate entities as well as natural persons. Id. at 256; see Akebia Therapeutics, Inc. v.

18   FibroGen, Inc., 793 F.3d 1108, 1109 (9th Cir. 2015).
19          The policy behind §1782 is to “assist foreign tribunals in obtaining relevant
20   information that the tribunals may find useful, but, for reasons having no bearing on
21   international comity, they cannot obtain under their own laws.” Id., at 262. The “prima facie
22   showing mandated by the statute is that the application be made (1) ‘by a foreign or
23   international tribunal’ or ‘any interested person,’ (2) that it be ‘for use in a proceeding in a
24   foreign or international tribunal,’ and (3) that the person or entity from whom the discovery is
25   sought be a resident of or be found in the district in which the application is filed.” In re Bayer
26
     AG, 146 F.3d 188, 193 (3d Cir. 1998); Republic of Kazakstan v. Biedermann Int’l, 168 F.3d
27
     880, 881 (5th Cir. 1999).
28


                                                      11
             Case 2:20-mc-00018-DLR Document 1 Filed 04/15/20 Page 12 of 16



 1          A.     Applicant is an “Interested Person”.
 2          As noted above and in the Devasini Declaration, Applicant is a party to current foreign
 3   proceedings occurring in Poland, Portugal, and the United Kingdom. As a party in foreign
 4   litigation, iFinex satisfies the “interested person” requirement of Section 1782. See Intel, 542
 5   U.S. at 256 (“No doubt litigants are included among, and may be the most common example
 6   of, the ‘interested person[s]’ who may invoke Section 1782.”); see also John Deere Ltd. v.
 7
     Sperry Corp., 754 F.2d 132 (3d Cir. 1985) (a party to foreign litigation is an interested person
 8
     under Section 1782).
 9
            B.     The Requested Discovery is for Use in Conjunction with Proceedings Before
10
                   Foreign Tribunals.
11
            As discussed above, Applicant seeks discovery from the ABT: (1) to establish their
12
     right to certain funds in proceedings before the National Prosecutor’s Office in Poland; (2) to
13
     establish their right to enjoin the dissipation of certain funds in Portugal before the Court of
14
15   Cascais, as well as their right to recover those funds in a subsequent suit before the same court;

16   and (3) their right to recover certain funds held by HSBC in the United Kingdom before the

17   High Court of Justice there.

18          While Section 1782 requires that the evidence sought be “for use in a proceeding in a
19   foreign or international tribunal,” the Supreme Court has rejected the view that “Section 1782
20   comes into play only when adjudicative proceedings are ‘pending’ or ‘imminent.’” Intel, 542
21   U.S. at 259. Rather, it held that a foreign proceeding only had to be “within reasonable
22   contemplation.” Id.; see also Mees v. Buiter, 793 F.3d 291, 299 (2nd Cir. 2015) (rejecting
23   argument that pre-litigation discovery sought via § 1782 required a showing that applicant
24   could not commence foreign proceeding absent the discovery sought).
25          In deciding whether this requirement of § 1782 is met, the district court should ask
26
     whether “there [is] sufficient indication that a proceeding in court would eventuate in which
27
     the evidence gathered can be weighed impartially.” In re Letter of Request from Crown
28
     Prosecution Serv. Of United Kingdom, 870 F.2d 686, 691 (D.C. Cir. 1989). Where the

                                                     12
             Case 2:20-mc-00018-DLR Document 1 Filed 04/15/20 Page 13 of 16



 1   applicant sets forth the documents it desires, the information it expects to find, and the reasons
 2   it would use the documents, the court can reasonably conclude that a foreign proceeding is
 3   within reasonable contemplation. In re Request for Assistance from Ministry of Legal Affairs
 4   of Trinidad & Tobago, 848 F.2d 1151, 1156 (11th Cir. 1988), abrogated on other grounds by
 5   Intel, 542 U.S. 241.
 6          Here, certain foreign proceedings have commenced, as identified above. The fact that
 7
     other contemplated foreign proceedings have not yet commenced, such as additional
 8
     proceedings in Poland identified above, is of no moment. Indeed, in Intel, the Supreme Court
 9
     held that “Section 1782(a) does not limit the provision of judicial assistance to pending [or
10
     imminent] adjudicative proceedings. 542 U.S. at 258. The Intel Court held that Section
11
     1782(a) should be read only to require that it be “within reasonable contemplation” that the
12
     evidence sought would be used in a dispositive proceeding.” Id. (citing In re Crown
13
     Prosecution Serv., 870 F.2d 686, 691 (emphasis added) ); see also In re Letters Rogatory
14
15   Issued by the National Court of First Instance in Commercial Matters N.23 of the Federal

16   Capital of the Argentinean Republic, 144 F.R.D. 272, 277 n. 4 (3d Cir. 1992)(rejecting

17   argument that a “pending” proceeding is required under Section 1782); In the Matter of the

18   Application of Oxus Gold PLC For Assistance Before a Foreign Tribunal, 2007 U.S. Dist.
19   LEXIS 24061, at *18 (D.N.J. April 2, 2007)(requirements of Section1782 satisfied where
20   applicant alleged that claim would be litigated in “near future).
21          Thus, this factor favors granting the requested discovery.
22          C.     ABT Resides in and Can Be Found in the District of Arizona.
23          ABT’s corporate headquarters is located at 2036 East Camelback Road, Phoenix
24   Arizona. Thus, ABT is within this Court’s jurisdiction and subject to its authority over the
25   requested discovery sought by Applicant. (See Devasini Decl. ¶ 25.)
26
            D.     Discretionary Considerations Merit Granting This Application.
27
            In addition, certain discretionary factors that “bear consideration in a ruling on a §1782
28
     request” also favor granting the instant Application. See, Intel, 542 U.S. at 264-65. These

                                                     13
             Case 2:20-mc-00018-DLR Document 1 Filed 04/15/20 Page 14 of 16



 1   include:
 2          (1)    Whether the person from whom discovery is sought is a non-participant to the
 3                 foreign proceeding thereby making the need for the aid more apparent;
 4          (2)    The nature of the foreign tribunal, the character of the proceedings underway
 5                 abroad, and the receptivity of the foreign government or court abroad to federal
 6                 court judicial assistance;
 7
            (3)    Whether the §1782 application for discovery is an attempt to circumvent the
 8
                   foreign proceeding or undermine foreign laws;
 9
            (4)    Whether granting discovery that is narrowly tailored is consistent with the aims
10
                   of the statute to promote efficiency and reciprocity.
11
     Here, each of these discretionary factors weighs in favor of granting the Application.
12
            First, Applicant’s need for the discovery from ABT by means of §1782(a) is heightened
13
     by the fact that it is not a party to the proceedings currently occurring or contemplated in
14
15   Poland, Portugal, or the United Kingdom.

16          As the Supreme Court noted: “[a] foreign tribunal has jurisdiction over those appearing

17   before it, and can itself order them to produce evidence.” Intel, 542 U.S. at 264-65. As such,

18   relief under §1782(a) may not be warranted where the relevant tribunal does not need the
19   assistance. Id. In contrast, here, ABT possesses evidence relevant in the foreign proceedings,
20   but will not be a party there. Indeed, ABT will not be brought before any foreign tribunal for
21   the purpose of obtaining the evidence currently in their possession, nor is the discovery sought
22   from it within the jurisdictional reach of the courts of Poland, Portugal, or the United
23   Kingdom. Nonetheless, documents in its possession and its testimony are directly relevant to
24   Applicant’s claims in Poland, Portugal, and the United Kingdom. This weighs in favor of
25   granting the Application.
26
            Second, there is no reason to believe that the National Prosecutor’s Office of Poland,
27
     the Court of Cascais, or the courts of the United Kingdom would be unreceptive to this Court’s
28
     grant of the discovery sought. All three countries are also parties to the New York Convention.

                                                    14
             Case 2:20-mc-00018-DLR Document 1 Filed 04/15/20 Page 15 of 16



 1   Therefore, there is no reason to believe that those courts would object to this Court’s
 2   assistance with discovery that will, by providing information concerning the transfers of
 3   Applicant’s funds, facilitate the foreign proceedings and the potential recovery of those funds.
 4          Further, the courts have held that the liberal policy of granting assistance favors
 5   allowing a petitioner the discovery sought so that the foreign court itself may determine the
 6   admissibility or relevance of the evidence obtained. See In re Euromepa S.A., 51 F.3d 1095,
 7
     1099-1100 (2d Cir. 1995) (explaining that “a district court's inquiry into the discoverability of
 8
     requested materials should consider only authoritative proof that a foreign tribunal would
 9
     reject evidence obtained with the aid of section 1782,” and that “[a]bsent this type of clear
10
     directive, however, a district court's ruling should be informed by section 1782's overarching
11
     interest in ‘providing equitable and efficacious procedures for the benefit of tribunals and
12
     litigants involved in litigation with international aspects.’”); In re Application of Grupo
13
     Qummam, No. M 8-85 (DC), 2005 WL 937486, at *3 (S.D.N.Y. Apr. 22, 2005) (“The
14
15   Mexican court, rather than this Court, should decide whether the additional evidence is

16   admissible, and it will be in a better position to do so if Qumma is permitted to conduct the

17   requested discovery first.”).

18          Third, the discovery is centrally relevant to the proceedings in Poland, Portugal, and the
19   United Kingdom, and would not conflict with or circumvent any foreign proof-gathering
20   restrictions. Courts have interpreted this discretionary factor as an inquiry into the petitioner's
21   good faith: “[A] district court could consider whether the §1782(a) request conceals an attempt
22   to circumvent foreign-proof gathering restriction or other policies of a foreign country or the
23   United States.” Intel, 542 U.S. at 264-65; see, also, In re Application of Gemeinschaftspraxis
24   Dr. Med. Schottdorf, Case No. Ml 9-88, 2006 WL 3844464, at *7 (S.D.N.Y. Dec. 29, 2006).
25   Applicant’s request here is made in good faith and not for purposes of harassment. See,
26
     Brandi-Dohorn v. IKB Deutsch Industriebank AG, 673 F.3d 76, 81 (2d Cir. 2012). Thus, 28
27
     U.S.C. §1782 is a proper and necessary method by which to obtain the critical evidence sought
28
     by Applicant.

                                                     15
             Case 2:20-mc-00018-DLR Document 1 Filed 04/15/20 Page 16 of 16



 1          Fourth and finally, any discovery under the subpoenas will not be onerous for ABT.
 2   Courts may consider whether the discovery requests under §1782 are “unduly intrusive or
 3   burdensome” and should be “rejected or trimmed.” Intel, 542 U.S. at 265. In this instance,
 4   Applicant seeks information and documents from ABT narrowly tailored to information
 5   concerning the accounts linked to Crypto Capital, Global Trade Solutions, LLC, their
 6   principals, agents, and related entities. It is unlikely that such information or documentation
 7
     would be voluminous or difficult to search for and produce. Accordingly, this factor also
 8
     weighs in favor of granting the instant Application.
 9
     VI.    CONCLUSION
10
            Based on the foregoing, Applicant respectfully requests that this Court grant the instant
11
     Application in its entirety.
12
            DATED this 14th day of April, 2020.
13
14   Law Offices of Michael Jason Lee, APLC             Bergin Frakes Smalley & Oberholtzer,
15
16   /s/ Michael Jason Lee (with permission)            /s/ Brian M. Bergin
     Michael Jason Lee, Esq.                            Brian M. Bergin
17   4660 La Jolla Village Drive, Suite 100             4343 E. Camelback Road #210
18   San Diego, California 92122                        Phoenix, Arizona 85018
     Attorney for Applicant, iFinex Inc.                Attorney for Applicant, iFinex Inc.
19   Pro Hac Vice Application Pending
20
     Dillon Miller & Ahuja, LLP
21
22
     /s/ Christopher J. Beal, Esq. (with permission)
23   Christopher J. Beal, Esq
24   5872 Owens Avenue, Suite 200
     Carlsbad, California 92008
25   Attorney for Applicant, iFinex Inc.
26   Pro Hac Vice Application Pending

27
28


                                                       16
